NELSON, Circuit Justice.
1. The defendant, Chaffee, waived any objection to the service of the subpoena, by causing his ap: pearance to be entered and putting in an answer. It is unimportant, therefore, to inquire into the regularity of the service.
2.The motion for the injunction must be denied. The case shows that the defendants Bourn and Chaffee are residents of another jurisdiction, and carry on there the business which is claimed to be in violation of Goodyear’s patent. They are consequently beyond the process of injunction, and the issuing of it would be inoperative and useless. If the plaintiffs desire to enjoin them, they must file their bill in the jurisdiction where the business complained of is carried on.
[See Case No. 5,561.
[For other cases involving this patent, see note to Goodyear v. Central R. Co., Case No. 5,563.] _